Per Curiam.

Valore asserts that he is entitled to a writ of mandamus to compel the board to certify his name on the November 2 election ballot. In extraordinary actions challenging the decision of a board of elections, the applicable standard is whether the board engaged in fraud, corruption, abuse of discretion, or clear disregard of statutes or pertinent law. State ex rel. Lynch v. Cuyahoga Cty. Bd. of Elections (1997), 80 Ohio St.3d 341, 342, 686 N.E.2d 498, 499. Valore claims that the board abused its discretion and acted in clear *146disregard of Section 4.02(B) of the Twinsburg Charter by ruling that he did not meet the charter’s two-year residency requirement.
We need not address the merits of Valore’s claim because it is barred by laches. “ ‘Extreme diligence and promptness are required in election-related matters.’ ” State ex rel. Manos v. Delaware Cty. Bd. of Elections (1998), 83 Ohio St.3d 562, 563, 701 N.E.2d 371, 372, quoting In re Contested Election of November 2, 1993 (1995), 72 Ohio St.3d 411, 413, 650 N.E.2d 859, 862. Valore delayed approximately sixteen days from the board’s decision not to certify his candidacy on the November 2 election ballot until he filed this mandamus action on September 17. There is no excuse or justification for this delay. The delay was also prejudicial because by the time the expedited briefing schedule set forth in S.Ct.Prac.R. X(9) had been completed in this case, the board of elections could not have made changes in the absentee ballots, which had to be printed and ready for use by September 28, the thirty-fifth day before the election. R.C. 3509.01. State ex rel. Ascani v. Stark Cty. Bd. of Elections (1998), 83 Ohio St.3d 490, 493-494, 700 N.E.2d 1234, 1237; State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 45, 48-49, 600 N.E.2d 656, 659.
Based on the foregoing, even assuming, arguendo, that Valore’s contention has merit, he is not entitled to extraordinary relief in mandamus because of laches. See State ex rel. Polo v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio St.3d 143, 145-146, 656 N.E.2d 1277, 1279, and Paschal v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio St.3d 141, 142, 656 N.E.2d 1276, 1277, where we unanimously held that delays of seventeen and nine days, respectively, in filing expedited election cases following adverse board of elections decisions constituted laches precluding a consideration of the merits of the claims. Accordingly, we deny the writ based on laches.

Writ denied.

Moyer, C.J., F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., concurs in judgment only.
Resnick, J., concurs in judgment.
Pfeifer, J., dissents.